Citation Nr: 0945143	
Decision Date: 11/27/09    Archive Date: 12/04/09

DOCKET NO.  07-27 984A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES


1.  Whether new and material evidence has been submitted to 
reopen the previously denied claim for service connection for 
bilateral hearing loss.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to an increased evaluation for posttraumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.

4.  Entitlement to an effective date earlier than May 5, 
2006, for the grant of a compensable evaluation for PTSD.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L.J.  Bakke-Shaw, Counsel


INTRODUCTION

The Veteran served on active duty from December 1943 to 
January 1946, and from July 1948 to June 1952.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in August 2006 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio in which the RO declined to reopen the 
previously denied claim for service connection for bilateral 
hearing loss, and in which an a 30 percent evaluation was 
granted for service-connected PTSD, effective May 5, 2006.  

In the July 2008 Statement of the Case, the RO reopened the 
previously denied claim for service connection for bilateral 
hearing loss and denied the claim on the merits.  However, 
before considering a claim that has previously been 
adjudicated, the Board must determine that new and material 
evidence was presented or secured for the claim, as a 
jurisdictional matter.  Jackson v.  Principi, 265 F.  3d 1366 
(Fed.  Cir.  2001).  The issues have thus been 
recharacterized as presented on the first page of this 
decision.

In August 2008, the RO granted a 50 percent evaluation for 
the service-connected PTSD during the pendency of the 
Veteran's appeal.  As this increased rating does not 
constitute a full grant of all benefits possible, and as the 
Veteran has not withdrawn his claim, the issue concerning 
entitlement to an increased rating for PTSD is still pending.  
See AB v.  Brown, 6 Vet.  App.  35 (1993).

The Veteran appears to argue that clear and unmistakable 
error was committed in the May 1947 rating decision that 
reduced the evaluation assigned his psychoneurosis, anxiety 
state, from 50 percent to 10 percent, effective in July 1947, 
and in the September 1952 rating decision that assigned a 
zero percent evaluation for this disability upon his return 
from his second period of active service.

In addition, the Veteran's representative in an October 2009 
brief raised the issue of entitlement to a total disability 
rating for compensation purposes based on individual 
unemployability due to a service-connected disability (TDIU).  
In addition, the medical evidence contains evidence that the 
Veteran has been diagnosed with tinnitus that has been 
etiologically related to acoustic trauma he experienced 
during active service.  

Claims for CUE, entitlement to a TDIU, and service connection 
for tinnitus are referred to the RO for appropriate action.

A motion to advance this case on docket was granted by the 
Board.  See 38 U.S.C.A.  § 7101 (West 2002 & Supp.  2009); 
38 C.F.R.  § 20.900(c) (2009).


FINDINGS OF FACT

1.  In a February 1983 decision, the Board denied service 
connection for bilateral hearing loss on the basis that no 
hearing loss was demonstrated during active service and the 
medical evidence showed the Veteran initially manifested 
hearing loss in 1981, a time too remote from service to be 
related thereto.

2.  Evidence received since the February 1983 decision 
includes that necessary to substantiate the claim, i.e., 
private medical evidence of a diagnosis of bilateral hearing 
loss that is etiologically related to acoustic trauma during 
active service.  This evidence raises a reasonable 
possibility of substantiating the claim.

3.  The medical evidence reflects that the Veteran's 
diagnosed bilateral hearing loss is the etiological result of 
active service.

4.  The service-connected PTSD is manifested by no greater 
than occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking or mood and inability to establish and maintain 
effective relationships.

5.  In a February 1983 decision, the Board denied entitlement 
to a compensable evaluation for anxiety neurosis.

6.  Thereafter, the Veteran filed a claim for increase which 
was received by the RO on May 5, 2006.  This is the earliest 
document in the claims file that may be accepted as a claim 
for an increased evaluation for the service-connected PTSD.

7.  No medical evidence establishing an increase in severity 
of the Veteran's PTSD was of record prior to May 5, 2006.


CONCLUSIONS OF LAW

1.  Evidence received since the February 1983 Board decision 
is new and material and the claim for service connection for 
bilateral hearing loss is reopened.  38 U.S.C.A.  § 7104, 
5108, 7104 (West 2002 & Supp.  2009); 38 C.F.R.  § 3.156(a) 
(2009).

2.  The criteria for service connection for bilateral hearing 
loss are met.  38 U.S.C.A.  § 1101, 1110, 1112, 1113, 1137, 
1154, 5107(b) (West 2002 & Supp.  2009); 38 C.F.R.  § 3.303, 
3.385 (2009).

3.  The criteria for an evaluation of 70 percent, and no 
greater, for PTSD are met.  38 U.S.C.A.  §1155 (West 2002 & 
Supp.  2009); 38 C.F.R.  §§ 4.1 - 4.16, 4.104, Diagnostic 
Code 9411 (2009).

4.  The criteria for an effective date earlier than May 5, 
2006 for the assignment of a 70 percent evaluation for PTSD 
are not met.  38 U.S.C.A.  § 5102, 5103, 5103A, 5107, 5110 
(West 2002 & Supp.  2009); 38 C.F.R.  § 3.400 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  New and Material and Service Connection

In light of the favorable action taken herein, discussion of 
whether VA has met its duties of notification and assistance 
is not required, and deciding the appeal as to the issues of 
whether new and material evidence has been submitted to 
reopen the previously denied claim for service connection for 
bilateral hearing loss and of entitlement to service 
connection for bilateral hearing loss and tinnitus is not 
prejudicial to the Veteran.

New and Material

In a February 1983 decision, the Board denied service 
connection for bilateral hearing loss on the basis that, 
while VA examination conducted in March 1981 showed findings 
of mild hearing loss in the conversational voice range, 
service medical records showed no evidence of hearing 
impairment and, at separation from his second period of 
active service in 1952, hearing acuity for conversational 
voice was normal.  The medical evidence showed that hearing 
impairment was initially shown in 1981, too remote a time 
from active service to be related thereto.  Hence, service 
connection was denied.  

Generally, when a claim is disallowed, it may not be reopened 
and allowed, and a claim based on the same factual basis may 
not be considered.  Prior unappealed decisions of the Board 
are final.  38 U.S.C.A.  § 7104; 38 C.F.R.  § 3.156.  
However, a claim on which there is a final decision may be 
reopened if new and material evidence is submitted.  38 
U.S.C.A.  § 5108.

The regulations define "new" evidence as existing evidence 
not previously submitted to agency decision makers.  
"Material" evidence is defined as existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  38 C.F.R.  § 3.156(a).  New and material evidence 
can be neither cumulative nor redundant of the evidence of 
record at the time of the last prior final denial of the 
claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  Id.  When 
determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Justus v.  Principi, 3 Vet.  App.  510 (1992).

Since the February 1983 Board decision, private medical 
evidence has been received showing that the Veteran has been 
diagnosed with hearing loss and tinnitus.  VA examination 
conducted in June 2008 confirmed findings of bilateral mixed 
hearing loss.  In a July 2007 private evaluation report, the 
Veteran's treating physician opined that the Veteran's 
exposure to acoustic trauma during active service likely 
contributed to his hearing impairment.  

This evidence is new in that it was not previously of record.  
It is also material in that there is now an opinion that 
etiologically relates the Veteran's hearing loss to his 
active service.  

Accordingly, reopening the claim for service connection for 
bilateral hearing loss is warranted.

Service Connection

Service connection may be established for disability 
resulting from injury or disease incurred in service.  38 
U.S.C.A.  § 1110.  Service connection connotes many factors, 
but basically, it means that the facts, as shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service.  A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
in service.  See Pond v.  West, 12 Vet.  App.  341 (1999); 
Hickson v.  West, 12 Vet.  App.  247, 253 (1999).

The standard of proof to be applied in decisions on claims 
for Veterans' benefits is set forth in 38 U.S.C.A.  § 5107.  
A Veteran is entitled to the benefit of the doubt when there 
is an approximate balance of positive and negative evidence.  
See also, 38 C.F.R.  § 3.102.  When a Veteran seeks benefits 
and the evidence is in relative equipoise, the Veteran 
prevails.  See Gilbert v.  Derwinski, 1 Vet.  App.  49 
(1990).  The preponderance of the evidence must be against 
the claim for benefits to be denied.  See Alemany v.  Brown, 
9 Vet.  App.  518 (1996).

Applicable regulations provide that impaired hearing shall be 
considered a disability when the auditory thresholds in any 
of the frequencies of 500, 1,000, 2,000, 3,000, and 4,000 Hz 
are 40 decibels or greater; the thresholds for at least three 
of these frequencies are 26 decibels or greater; or when 
speech recognition scores are less than 94 percent.  38 
C.F.R.  § 3.385.

The Veteran argues that he was exposed to acoustic trauma 
during both periods of active service, and that his current 
hearing impairment is the result of his active military 
service.

As will be demonstrated below, the Veteran manifested hearing 
loss in 1981 and in 2008 that meet the requirements for 
hearing loss within the schedular criteria.  See 38 C.F.R.  
§ 3.385.

Service treatment records show no findings of hearing loss, 
but do document treatment for in-service injury to the ear 
and earaches with subsequent headaches.  Report of 
examination at entrance into the Veteran's first period of 
active service shows that his ears were normal, and he 
exhibited 15 of 15 whispered voice hearing, bilaterally.  
Service treatment records show that he was treated for a left 
earache after being kicked in the ear.  The left tympanic 
membrane was observed to be red and to have a slight bulge.  
A blood clot and dried blood particles were observed against 
the lower anterior aspect of the canal.  He was noted to 
undergo uneventful recovery and was returned to duty.  
Subsequently, and shortly before his discharge, he was 
diagnosed with headaches described as severe.  The Veteran 
reported that he had a history of a chronically draining ear 
in childhood.  The physician noted no sign of involvement at 
the time.  Physical examination was essentially negative, and 
hearing was noted to be normal.  He was transferred to the 
hospital.  Hospital records reflect that contralateral 
headaches developed since the kick to the left ear.  The 
records show that the Veteran had also become somewhat 
nervous during overseas combat duty.  The initial impression 
was of apparently characteristic operational fatigue except 
for right-sided headache following a blow to the left side of 
the head.  Findings of a Board of Medical Survey reflect 
that, although his condition improved following treatment and 
observation, it was felt his headaches were likely to recur 
and that return to duty would likely reactivate his tension 
and anxiety.  The diagnosis was changed to Anxiety State, as 
an incident of service, and he was discharged as unfit for 
further duty.

VA examination conducted in April 1947 revealed normal 
auditory canals, but did not test for hearing.  Private 
evaluation conducted in March 1948 revealed negative findings 
for the ear drums but also provided no hearing test results.  

In July 1948, the Veteran re-entered active service.  His 
report of medical examination shows that his ears were 
normal, and his hearing was measured at 15 of 15 whispered 
voice, bilaterally.  Service treatment records are negative 
for any complaints of or treatment for ear or hearing 
complaints.  His report of medical examination at discharge 
shows that hearing was measured at 15 of 15 whispered voice, 
bilaterally.

Thereafter, private treatment records show that drops were 
prescribed for the Veteran's ears in 1975.  A similar 
notation is made in 1977, but it is not stated what the drops 
were for.  The first medical findings of hearing loss present 
in the record are a VA examination dated in March 1981 with 
the following bone conduction findings in pure tone 
measurements:


HERZ
Mar 1981
500
1000
2000
3000
4000
RIGHT
20
20
40
--
45
LEFT
10
20
30
--
45

Air conduction findings in pure tone measurements are as 
follows:






HERZ
Mar 1981
500
1000
2000
3000
4000
RIGHT
40
30
35
--
45
LEFT
25
25
25
--
45

CNC Maryland speech tests resulted in 98 percent speech 
discrimination in the right ear, and 76 percent in the left 
ear.  The audiologist diagnosed mild mixed type hearing loss 
bilaterally, more in the right ear.  

In November 1981, the Veteran testified under oath at a 
hearing before the local RO that he first noticed hearing 
loss during his first period of active service when a fellow 
Marine discharged his weapon very close to his ear during a 
patrol.  He then testified that he continued to experience 
pain but had no hearing loss when he re-enlisted for his 
second period of service.  He stated he continued to have 
pain in his right ear and his head, and he did get treatment 
in the form of pills during his second period of service.  
After discharge from his second period of active service, he 
testified he started to experience a discharge from his ear 
and ultimately had mastoid surgery in the right ear in 
approximately 1953.  He stated that the surgery did not 
improve his hearing.  The Veteran's spouse also testified and 
stated that "[t]hey (presumably his ears) didn't start to 
get better either."

Private treatment records dated in 2001 show that the Veteran 
was seen for complaints of hearing loss with continuing 
draining and some dizziness.  Examination revealed right 
modified radical mastoidectomy site with reconstructed 
tympanic membrane with some retraction superiorly and 
posteriorly above the malleus.  The left ear revealed some 
retraction but no middle ear effusion or masses.  The 
physician assessed right mixed hearing loss secondary to 
post-operative changes.  Hearing aids were recommended for 
both ears.

Private treatment records dated 2005 to 2006 reflect mild to 
severe/profound mixed hearing loss, chronic mastoiditis, 
Eustachian tube dysfunction and vestibular disorder.  The 
physician noted findings of a superior opening into the 
middle ear above the drum with the drum in good position on 
the right, and a fair amount of drum retraction on the left.  
These records show the Veteran reported having undergone 
mastoidectomy in 1965.

VA treatment records show complaints of vertigo and dizziness 
in 2006, and that the Veteran has been issued hearing aids.  

In 2006, the Veteran submitted service department records, 
including the cruise log of the USS Brinkley Bass (DD 887), 
showing that the ship served in combat in Korea in 1950 and 
1951.  In particular, the records show the ship was at sea 
from November 1950 to January 1951, May to June 1951, and 
June to July 1951.  The ship engaged with enemy shore 
batteries on eleven separate occasions, discharging over 
7,000 rounds of 5 inch/38 caliber ammunition.  One mine was 
destroyed and several were considered sunk.  Ship's crew 
rescued one airman from the sea and, as a result of shrapnel 
from a 120 millimeter shell which landed close to starboard, 
sustained one killed in action, nine wounded in action.  The 
ship also landed a shore fire control party composed of 
volunteers who were stationed on small islands lying off the 
strongly held enemy mainland.  During daylight, the parties 
directed call fire on enemy targets of opportunity.  The 
report shows that the service members assigned were 
authorized to wear the Korean Service ribbon with 1 combat 
star and the Navy Occupation ribbon.  Service personnel 
records reflect that the Veteran was stationed on board the 
USS Brinkley Bass, as well as two other ships.  His discharge 
documents show the USS Brinkley Bass was his most 
signification duty assignment, and that he was authorized to 
wear the Navy Occupation Korean Service ribbon with two 
stars.  

In a July 2007 evaluation and statement, the Veteran's 
private treating physician offered an impression of chronic 
ear disease with chronic mastoiditis on the right, and 
tinnitus and hearing loss with likely contribution from 
exposure to acoustic trauma during the Veteran's active 
service.  The physician stated that the Veteran had offered 
extensive paperwork for his review, involving commendation 
during the Veteran's active service during Korea.  The 
Veteran reported he had been exposed to over 7000 rounds of 5 
inch/38-caliber gunfire and was involved in pointing the gun, 
so he was quite proximally located to the noise.  The 
physician further opined that this certainly would be 
expected to have a ramification on the Veteran's hearing.

In June 2008, the Veteran underwent VA examination.  At this 
time, the Veteran reported exposure to loud noises from rifle 
fire during his first period of active service and as a 
pointer for guns during his second period of active service.  
When asked as to when he first noticed his hearing loss, the 
Veteran replied that he did not have a date of occurrence or 
event of occurrence for the first time he noticed hearing 
loss.  He reported first noticing pain in his ear during his 
second period of service, and that he was treated in hospital 
for pain and ringing in the ear.  He reported constant 
bilateral ringing in his ears starting in approximately 1950.  
The Veteran reported post-service work as driving truck, and 
that he worked as a drill press operator, hollow driver, and 
inspector for small parts in a machine shop.  He reported 
having undergone mastoidectomy of the right ear in 1954 to 
1955.  

The report reflects the following audiometric findings in 
pure tone measurements:


HERZ
June 
2008
500
1000
2000
3000
4000
RIGHT
60
60
65
75
80
LEFT
50
50
60
60
65

CNC Maryland speech tests resulted in 84 percent speech 
discrimination in the right ear, and 80 percent in the left 
ear.  The audiologist diagnosed bilateral mixed hearing loss.  

The examiner opined that the Veteran's manifested hearing 
loss was not caused by or the result of acoustic trauma in 
the service.  The examiner noted that the claims file had 
been reviewed and explained that the Veteran's hearing 
results during his active service measured 15 of 15 whispered 
voice at entrance in 1943 and 20 of 20 in 1948.  Other 
information in the claims file supported the Veteran's report 
that he worked as a machine operator for his career, and 
hearing tests results from March 1981 showed findings of 
mixed hearing loss in the right ear and sensorineural hearing 
loss in the left ear.  Because the right ear showed mixed 
hearing loss, bone conduction thresholds were reviewed and 
found to measure mild to moderate level thresholds.  The 
examiner observed that the audiological testing done in 1981 
was performed when the Veteran was 55 years old, which would 
have been approximately 30 year post separation from the 
military.  If the Veteran did work as a drill press operator 
and in a machine shop, and the test was done 30 years after 
any involvement from the military, the examiner opined it was 
likely that the hearing loss detected in 1981 was not due to 
that of noise exposure during active service.  Audiological 
tests conducted in 1981 and 2008 show consistently mixed 
hearing loss.  However, the examiner further observed that 
the Veteran contended he underwent mastoidectomy in 1954, 
which would have been a couple of years after the Veteran was 
separated from the military, and if it was felt that the 
mastoidectomy was due to active service and the conductive 
component of his hearing loss was due to the mastoidectomy, 
an otolaryngologist should be asked to determine if the 
Veteran manifested ear disease caused by military service.  
Such an opinion was not requested.

For the following reasons, this opinion cannot be probative.  
First, the VA examiner's review of the claims file is 
incomplete.  While he reports the Veteran's hearing test 
results in 1943 and 1948, these measurements were conducted 
at entrance to both periods of the Veteran's active service.  
And, the hearing measurements cited for 1948 were actually 
that for visual acuity.  The examiner makes no mention of the 
in-service injury to the left head and ear, or of treatment 
for headaches during his first period of active service.  
Moreover, while he appears to accept the Veteran's assertions 
as to exposure to acoustic trauma during his periods of 
active service, he demonstrates no familiarity with the 
actual facts of such service, as represented in service 
department records that are part of the claims file.  The 
examiner demonstrates no familiarity with the Veteran's 
earlier, 1981, sworn testimony, or the private medical 
records dated in the 1970s.  These records could have more 
fully informed the examiner's opinion, as the Veteran's 
recollections as to the onset of his hearing loss and the 
timing of the mastoidectomy were more fresh in his mind at 
the time of this sworn testimony.  Finally, the examiner 
alludes to the possibility that the Veteran's hearing loss 
could, in part, be due to the in-service events that led to 
the need for mastoidectomy, if such occurred.  The examiner 
noted that if the Veteran felt the conductive component of 
his hearing loss was due to such, an opinion of a different 
specialist would be required.  Service treatment records from 
the Veteran's first period of active service document an 
injury to the head with treatment for headaches after.  This 
certainly raises the possibility of another cause for the 
Veteran's hearing loss, as alluded to by the examiner.  

The Board is aware that the record presents some confusion as 
to when the Veteran underwent the right ear mastoidectomy.  
Private treatment records dated in 2001 reflect that he 
reported the surgery was in 1965, but the VA examiner in 2008 
states the Veteran reported it took place in 1954 to 55.  In 
November 1981, the Veteran testified under oath that the 
surgery occurred in approximately 1953, stating it was 
shortly after he married his wife.  The Board accepts the 
veracity of the Veteran's testimony in 1981.

Given that the examiner based his opinion on a less than 
complete comprehension of the medical evidence and facts of 
the Veteran's service, and that he pointed to the possibility 
of another cause for the Veteran's hearing loss, which is 
supported by the evidence of record but which was not fully 
investigated, the June 2008 VA examination is incomplete and 
not probative.  See Barr v.  Nicholson, 21 Vet.  Ap.  303 
(2007).

The only other opinion of record is the July 2007 opinion 
proffered by the Veteran's private treating physician.  While 
this opinion was not informed by review of the claims file, 
it was informed by review of certain service records provided 
by the Veteran, including those describing the level and 
sustained nature of acoustic trauma the Veteran had been 
exposed to during his second period of active service.  
However, the physician does not discuss the impact of 
acoustic trauma the Veteran sustained as a consequence of his 
post-service civilian occupations.  It could, therefore, be 
argued that this opinion is also not probative.  Miller v.  
West, 11 Vet.  App.  345, 348 (1998).  LeShore v.  Brown, 8 
Vet.  App.  406, 409 (1995).  But, it is observed that the 
physician does not opine that the Veteran's hearing loss is 
the sole result of acoustic trauma sustained during active 
service, but that the acoustic trauma the Veteran experienced 
during active service contributed to his hearing loss.  

It is noted that the Veteran participated in combat during 
both periods of his active service as demonstrated by service 
medical and personnel records present in the claims file.  
His testimony, statements, and statements to his treating and 
examining physicians concerning his exposure to acoustic 
trauma is consistent with his duties as a rifleman in the 
Marine Corps and a Gunner's Mate on board the USS Brinkley 
Bass and are accepted as credible.  Moreover, the acoustic 
trauma during his second period of service is fully 
substantiated by the service department records present.  See 
38 U.S.C.A.  § 1154(b).

In summary, the evidence of record reflects that, during 
active service, the Veteran sustained injury to the left side 
of his head and thereafter was treated for an ear ache and 
headaches, and he was exposed to acoustic trauma during both 
periods of active service.  He testified that he first 
noticed hearing loss during his first period of active 
service.  He testified in 1981 that he had surgery to his 
right ear shortly after service, about the time he was 
married.  He and his wife testified that, while the ringing 
in his ear stopped, his hearing loss did not improve.  
Current private treatment records show the Veteran is now 
diagnosed with hearing loss that was likely contributed to by 
his in-service acoustic trauma.  VA treatment examination in 
2008 reflects the finding that current hearing loss is more 
likely the result of post-service exposure civilian 
occupational noise but acknowledges the possibility that the 
conductive component of hearing loss could be due to ear 
disease caused by military service, resulting in the post-
service mastoidectomy.  

In order to find against the Veteran's claim, the Board must 
find that the preponderance of the evidence is against a 
finding for service connection.  Such cannot be concluded by 
the evidence presented in this case.  Service connection for 
bilateral hearing loss is, therefore, warranted.




II.  Increased Evaluation and Earlier Effective Date

Duty to Assist and Notify

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, 
the Secretary is required to inform the appellant of the 
information and evidence not of record that (1) is necessary 
to substantiate the claim, (2) the Secretary will seek to 
obtain, if any, and (3) the appellant is expected to provide, 
if any, and to request that the claimant provide any evidence 
in his possession that pertains to the claim.  See 38 
U.S.C.A.  § 5103(a); Pelegrini v.  Principi, 18 Vet.  App.  
112 (2004); Quartuccio v.  Principi, 16 Vet.  App.  183 
(2002); 38 C.F.R.  § 3.159 (2007); Mayfield v.  Nicholson, 
444 F.3d 1328 (Fed.  Cir.  2006).

For an increased-rating claim, VA must, at a minimum, notify 
a claimant that, (1) to substantiate an increased-rating 
claim, the evidence must demonstrate "a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life" and (2) that 
if an increase in the disability is found, the rating will be 
assigned by applying the relevant diagnostic codes based on 
"the nature of the symptoms of the condition for which 
disability compensation is being sought, their severity and 
duration, and their impact upon employment and daily life." 
The notice must also provide examples of the types of medical 
and lay evidence that may be obtained or submitted.  Vazquez-
Flores v.  Peake, 22 Vet.  App.  37 (2008).

Such notice was not provided in this case.  However, although 
the appellant received inadequate preadjudicatory notice and 
that error is presumed prejudicial, the record reflects that 
the purpose of VA notice was not frustrated.  Sanders v.  
Nicholson, 487 F.3d 881 (Fed.  Cir.  2007); Vazquez-Flores, 
supra.

In June 2006 and April 2007 letters, the RO advised the 
Veteran that, in order to establish entitlement to an 
increased evaluation for his service-connected PTSD, the 
evidence must show that his condition "has gotten worse." The 
letter also explained that the VA was responsible for (1) 
requesting records from Federal agencies, (2) assisting in 
obtaining private records or evidence necessary to support 
his claim, and (3) providing a medical examination if 
necessary.  The September 2007 Statement of the Case 
explained the criteria for the next higher disability rating 
available for PTSD under the applicable diagnostic codes and 
provided the applicable regulations relating to disability 
ratings for his service-connected disabilities, as well as 
the requirements for an extraschedular rating under 38 C.F.R.  
§ 3.321(b) and stated that, pursuant to 38 C.F.R.  § 4.10, 
disability evaluations center on the ability of the body or 
system in question to function in daily life, with specific 
reference to employment.  Moreover, the record shows that the 
appellant was represented by a Veteran's Service Organization 
and its counsel throughout the adjudication of the claims.  
Overton v.  Nicholson, 20 Vet.  App.  427 (2006).  Based on 
the record as a whole, the Board finds that a reasonable 
person would have understood from the information that VA 
provided to the Veteran what was necessary to substantiate 
his service connection claims, and as such, that he had a 
meaningful opportunity to participate in the adjudication of 
his claim such that the essential fairness of the 
adjudication was not affected.  See Sanders, supra.

In the case of entitlement to an earlier effective date for 
the service connected PTSD, the present case involves 
"downstream" issues, as the initial claim for an increased 
evaluation was granted in August 2006 rating decision 
appealed, and the current appeal arises from the Veteran's 
disagreement with the effective date assigned the increase.

In cases where an increased evaluation has been granted and 
an effective date has been assigned, the typical claim has 
been more than substantiated, it has been proven, thereby 
rendering section 5103(a) notice no longer required because 
the purpose that the notice was intended to serve has been 
fulfilled.  See Dingess v.  Nicholson, 19 Vet.  App.  473 
(2006).  Thus as the Veteran's claim for an earlier effective 
date was appealed directly from the increased rating 
assigned, no further action under section 5103(a) is 
required.  Goodwin v.  Peake, 22 Vet.  App.  128 (2008); see 
also Hartman v.  Nicholson, 483 F.3d 1311 (Fed.  Cir.  2007); 
Dunlap v.  Nicholson, 21 Vet.  App.  112 (2007).

In any event, the Veteran has neither alleged nor 
demonstrated any prejudice with regard to the content or 
timing of the notices.  See Shinseki v.  Sanders, 129 S.Ct.  
1696 (2009) (Reversing prior case law imposing a presumption 
of prejudice on any notice deficiency, and clarifying that 
the burden of showing that an error is harmful, or 
prejudicial, normally falls upon the party attacking the 
agency's determination.) See also Mayfield v.  Nicholson, 444 
F.3d 1328, 133-34 (Fed.  Cir.  2006).

VA has obtained service medical records, assisted the Veteran 
in obtaining evidence, afforded the Veteran physical 
examinations, and afforded the Veteran the opportunity to 
give testimony before the Board, which he initially requested 
but then failed to report for the scheduled hearing.  All 
known and available records relevant to the issues on appeal 
have been obtained and associated with the Veteran's claims 
file; and the Veteran has not contended otherwise.

For the foregoing reasons, VA has substantially complied with 
the notice and assistance requirements, and the Veteran is 
not prejudiced by a decision on the claim at this time.

Higher Initial Evaluation

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  See 38 
U.S.C.A.  § 1155.  Separate diagnostic codes identify the 
various disabilities.  Id.  Evaluation of a service-connected 
disorder requires a review of the Veteran's entire medical 
history regarding that disorder.  38 C.F.R.  §§ 4.1 and 4.2.

It is necessary to evaluate the disability from the point of 
view of the Veteran working or seeking work, 38 C.F.R.  § 
4.2, and to resolve any reasonable doubt regarding the extent 
of the disability in the Veteran's favor, 38 C.F.R.  § 4.3.  
If there is a question as to which evaluation to apply to the 
Veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R.  § 4.7.

In determining a disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons used to 
support the conclusion.  See Schafrath v.  Derwinski, 1 Vet.  
App.  589 (1991).

Service connection for psychoneurosis, anxiety state, with 
head and leg complaints, was originally granted in a February 
1946 rating decision.  A 50 percent evaluation was assigned 
effective in January 1946.  The evaluation was reduced to 10 
percent, effective in July 1947.  The disability was then 
described as psychoneurosis, anxiety state.  In a September 
1952 rating decision, the evaluation was reduced to zero 
percent, effective in June 1952, following a second period of 
active service.  In August 2006, the disability was described 
as PTSD and evaluated as 30 percent disabling, effective in 
May 2006.  By a rating decision dated in August 2008, the 
evaluation was increased to 50 percent, effective in May 
2006.  

PTSD is evaluated under a General Formula for Mental 
Disorders pursuant to 38 C.F.R.  § 4.130, Diagnostic Code 
9411.  Under this criteria, a 50 percent evaluation is 
warranted when occupational and social impairment is found 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, circumlocutory 
or stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g.  retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent rating is warranted when there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships. 

A 100 percent rating is warranted if there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; gross inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the Veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  38 C.F.R.  § 4.126.

A Global Assessment of Functioning (GAF) rating is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness.  Richard v. Brown, 9 Vet. App.  266, 267 (1996), 
citing Diagnostic and Statistical Manual of Mental Disorders 
(4th ed.1994).

A GAF of 31 to 40 is defined as some impairment in reality 
testing or communication (e.g., speech is at times illogical, 
obscure, or irrelevant) or major impairment in several areas 
such as work or school, family relations, judgment, thinking, 
or mood).  A GAF of 41 to 50 is defined as serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifter) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).

In a VA examination conducted in July 2006, the Veteran 
reported recurring nightmares; guilt; avoidance of war-
related conversations, movies and books; a sense of 
detachment from others; difficult maintaining sleep; 
exaggerated startle response and hypervigilance; irritability 
and difficulty controlling anger; depression; and expressed 
the belief that people do not like him and his neighbors talk 
about him negatively; and that he has been spied on by his 
neighbors and strangers for reasons he does not understand.

The report shows the Veteran had been married for 52 years 
and had five children, nine grandchildren, and two great 
grandchildren.  Four children live close by and visit 
frequently.  He spends his daytime working around the house 
and cutting the grass.  He used to play pool but had reduced 
the frequency of doing so.

The examiner objectively observed him to appear clean and 
appropriately dressed but guarded.  He maintained good eye 
contact and was alert and oriented times three.  His affect 
was anxious, sad, irritable, and angry at times but 
appropriate and congruent with mood.  His thought process was 
circumstantial.  His speech was clear and coherent with 
normal rate and volume.  The examiner observed him to 
manifest paranoid delusion and persecutory delusion but no 
suicidal or homicidal ideation, and to have right hand 
resting tremors.  Insight was limited, and judgment was 
impaired.  The examiner diagnosed PTSD, psychosis not 
otherwise specified, and rule-out major depressive episode 
with psychotic features in AXIS I, listed combat experiences 
in AXIS IV, and assigned a GAF of 40.

The examiner commented that the Veteran was experiencing a 
moderate number and frequency of moderate PTSD symptoms 
causing significant reduced reliability and productivity, and 
significant interference in his ability to interact with 
people.  The examiner opined that as a matter of practicality 
and not scientific certainty, 50 percent of his impairment in 
his general function may be attributed to psychosis and 50 
percent to PTSD symptoms.  

In September 2006, the Veteran's daughter submitted a 
statement attesting that she always knew something was not 
right with her father.  She further stated that, all her 
life, he has been very short fused and paranoid.

In July 2008, the Veteran again underwent VA examination at 
which time he reported additional symptoms of flashbacks, 
short term memory loss, and elimination and digestive 
problems.  He reported continued problems with sleeplessness, 
nightmares, restless sleep and inability to return to sleep 
after waking from a nightmare.  He described one incident in 
which he jumped out of bed, ready to do battle and terrified 
his wife.  His wife was present for the examination, and she 
added that he does not trust anyone, has difficulty driving 
long distances due to fatigue, blurry vision and inability to 
trust anyone.  She stated he used to go to church but stopped 
five years ago without explanation.  He would overreact to 
minor situations, such as the presence of flies, and becoming 
very distressed at not finding the building to which they 
were to report for examination that day.  She explained that 
she came to understand about the flies at another appointment 
where she realized he had an experience with flies during the 
war.  The Veteran reported that he does not socialize or go 
anywhere and he has no friends other than a neighbor.  He 
reported being able to manage most activities of daily 
living.  He denied violent behavior but acknowledged 
aggressive behavior such as when he could not find the 
building and yelled, was irritable, and appeared to be out of 
control.  The Veteran's wife reported that he has conflict 
with the neighbors, and he imagines people are spying on him 
or talking negatively about him.  She stated that his 
symptoms have worsened with the onset of the Iraq war.

The report shows the Veteran remained married to his only 
wife, to whom he has been married since 1953, and with whom 
he has five adult children.  He described himself as self 
educated, but the examiner observed that he had difficulty 
answering questions as to his education and had to be assured 
that to do so would not hurt him.  He reported quitting many 
jobs because of conflict with his boss, and also losing 
several jobs to termination and being laid off.  He stated he 
had as many as 12 jobs in the past 32 years with the longest 
period of employment for 20 years.  

The examiner objectively observed the Veteran to be 
cooperative and appropriate, and to be oriented times three.  
He was coherent and speech was normal in rhythm, pace, and 
volume.  However, the examiner noted his tone was sometimes 
irritable.  He had a restrictive response to questions, and 
had difficulty talking about his war experiences.  He would 
try, then ask the examiner to ask his wife, shut down and 
became tearful.  He denied suicidal and homicidal ideation, 
but then said he had thought of suicide in the last three 
years but had no intent or plan.  He denied auditory or 
visual hallucinations.  Mood was found to be minimally 
depressed.  Symptoms were described as moderate to severe, 
with no symptoms being mild.  Judgment and insight were noted 
to be fair.  The examiner noted the wife described the 
Veteran as continuing to have paranoid delusions.  The 
examiner diagnosed PTSD, psychoses not otherwise specified, 
and paranoid delusions in AXIS I; AXIS IV was identified as 
war trauma times two, limited education, social isolation, 
distrust, avoidance of discussion of the war, and refusal to 
obtain treatment.  A GAF of 45 was assigned.

The examiner commented that the Veteran was primarily 
distressed by nightmares, avoidance of any discussion of war 
events, and suspiciousness which bordered on paranoid 
delusions and influences contact with his neighbors.  The 
examiner indicated that the Veteran's son had submitted a 
statement expressing that as long as he knew his father, he 
had much paranoia and overreacted to minor events.  The 
Veteran's wife, who was present for the examination, was very 
surprised at many of the things he expressed because he never 
talked about his war experiences.  The examiner further noted 
the wife's observations of how easily the Veteran was 
distressed, and his confusion over directions.  The examiner 
opined that the Veteran, like many World War II Veterans, 
minimized his symptoms and privacy was very important to him, 
and noted that for him, as for many other World War II 
Veterans, mental health treatment represented a stigma.  

The record contains no VA or private treatment record for 
PTSD, and a May 2008 Decision Review Officer informal 
conference report shows that the Veteran then asserted he 
would not seek such treatment.  

It is noted that the VA examiner in 2006 attributed 50 
percent of the Veteran's symptoms to his PTSD and 50 percent 
to his psychoses.  However, the report does not delineate 
which symptoms to evaluate under PTSD versus the psychoses.  
Moreover, the examiner, in AXIS IV of that report, attributed 
all the diagnosed conditions in AXIS I to combat experiences.  
See Hernandez-Toyens v.  West, 11 Vet.  App.  379 (1998).  In 
the 2008 report, the examiner attributed the diagnoses in 
AXIS I to a number of causes, including war trauma, but also 
limited education, social isolation, distrust, avoidance of 
discussion of the war, and refusal to obtain treatment.  
However, many of the causes listed herein were discussed in 
context of the Veteran's war trauma including social 
isolation, distrust, avoidance of discussion of the war, and 
refusal to obtain treatment.  Given that the medical record 
does not make it possible to parse out the symptoms 
attributable to PTSD versus other psychiatric diagnoses, to 
the extent the record indicates that such should be 
attempted, the Board finds it is impossible to do so.  Hence, 
all psychiatric symptoms will be evaluated under the service-
connected PTSD.  See Mittleider v.  West, 11 Vet.  App.  181 
(1998).

After review of the record, the Board finds that the 
Veteran's PTSD meets the criteria for a 70 percent 
evaluation.  This is consistent with the assigned GAF of 40 
and 45, and the severity of the symptoms reported and 
observed.  

A higher, 100 percent evaluation, however, is not warranted.  
The Veteran has been found to exhibit paranoid behavior and 
admitted to suicidal thoughts.  He has also been reported to 
have verbal fights with his neighbors, and he has been 
observed to minimize his symptoms.  However, the VA 
examinations do not show that the Veteran has any suicidal 
intent or plan, or that he has been found to be a threat to 
himself or others.  The Veteran was observed during VA 
examinations to present as cooperative, cleanly and 
appropriately dressed, restrictive and sometimes tearful, and 
with paranoid and persecutory delusions.  But while he showed 
circumstantial thought processes and reluctance to answer 
some questions, there is no evidence of impaired 
communication, grossly inappropriate behavior, disorientation 
to time or place, or memory loss for the names of close 
relatives, his occupation, or his name.  Rather, he has 
presented as alert and oriented and has not shown any 
evidence of inability to perform acts of daily living, to 
include maintaining his personal hygiene.  

Thus, the evidence supports an evaluation of 70 percent, but 
no higher, as the preponderance of the evidence is against 
the assignment of an evaluation greater than 70 percent for 
PTSD.  There is no benefit of doubt to be resolved, 
therefore, and the assignment of an evaluation greater than 
70 percent for the service-connected PTSD is not warranted.

The Veteran genuinely believes that his PTSD is worse than 
evaluated and has testified as to his symptoms.  The Board 
has, by this decision, recognized that his disability is more 
severe and has granted a higher evaluation.  As a layperson, 
lacking in medical training and expertise, the Veteran cannot 
provide a competent opinion on a matter so complex as the 
extent of his PTSD as it relates to the schedular criteria, 
thus, and his statements to that extent are afforded little 
to no probative value.  Even if his opinion was entitled to 
be accorded some probative value, it is far outweighed by the 
detailed findings provided by the medical professionals who 
have discussed his symptoms, complaints, and manifestations.  
See Jandreau v.  Nicholson, 492 F.3d 1372 (Fed.  Cir.  2007); 
Buchanan v.  Nicholson, 451 F.3d 1331 (Fed.  Cir.  2006).

The assignment of different evaluations throughout the 
pendency of the Veteran's appeal has been considered, in 
accordance with Hart v.  Mansfield, 21 Vet.  App.  505 
(2007).  However, the medical evidence does not support 
staged evaluations.

Application of an extraschedular evaluation under 38 C.F.R.  
Section 3.321(b)(1) has been considered, but is not here 
warranted, as the medical evidence does not present 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v.  Principi, 4 Vet.  
App.  57, 60 (1993).  The Veteran's PTSD has not required 
hospital treatment nor has the Veteran offered evidence of 
marked interference with employment due solely to his 
service-connected PTSD.  

Earlier Effective Date

The applicable statute and regulations provide that, except 
as otherwise provided, the effective date of an evaluation 
and award of pension, compensation, or dependency and 
indemnity compensation based on an original claim, a claim 
reopened after final disallowance, or a claim for increase 
will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 U.S.C.A.  § 
5110; 38 C.F.R.  § 3.400.

The effective date for an increased rating will be the 
earliest date as of which it is factually ascertainable that 
an increase in disability had occurred, provided a claim is 
received within one year from such date; otherwise, the 
effective date for an increased rating will be the date of 
receipt of the claim, or the date entitlement arose, 
whichever is later.  38 U.S.C.A.  § 5110(a), (b)(2); 38 
C.F.R.  § 3.400(o).

The date of receipt of a claim is the date on which a claim, 
information, or evidence is received by VA.  38 C.F.R.  § 
3.1(r).  A "claim" is defined broadly to include a formal or 
informal communication in writing requesting a determination 
of entitlement or evidencing a belief in entitlement to a 
benefit.  See 38 C.F.R.  § 3.1(p); see also Brannon v.  West, 
12 Vet.  App.  32, 34-5 (1998); Servello v.  Derwinski, 3 
Vet.  App.  196, 199 (1992).  Any communication or action 
indicating an intent to apply for one or more benefits under 
the laws administered by VA, from a Veteran or his 
representative, may be considered an informal claim.  Such 
informal claim must identify the benefit sought.  Upon 
receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant 
for execution.  If received within one year from the date it 
was sent to the Veteran, it will be considered filed as of 
the date of receipt of the informal claim.  When a claim has 
been filed which meets the requirements of 38 C.F.R.  §§ 
3.151 or 3.152, an informal request for increase or reopening 
will be accepted as a claim.  38 C.F.R.  § 3.155.

A report of examination or hospitalization, which meets 
certain requirements, will be accepted as an informal claim 
for benefits if the report relates to a disability, which may 
establish entitlement.  38 C.F.R.  § 3.157(a); see also 38 
C.F.R.  § 3.155(c).  Once a formal claim for compensation has 
been allowed or a formal claim for compensation disallowed, 
receipt of VA medical records or private medical records may 
be accepted as an informal claim under limited circumstances.  
See 38 C.F.R.  § 3.157(b).  Those circumstances provide, in 
pertinent part, that the date of receipt of evidence from a 
private physician or layman will be accepted as the date of 
receipt of a claim only when the evidence furnished by or on 
behalf of the claimant is within the competence of the 
physician or lay person and shows a reasonable probability of 
entitlement to benefits.  See 38 C.F.R.  § 3.157(b)(2).

A report of examination or hospitalization may be accepted as 
an informal claim for an increased disability evaluation, but 
only after there has been a prior allowance or disallowance 
of a formal claim for compensation.  38 C.F.R.  § 3.157.

Service connection for psychoneurosis, anxiety state, was 
originally granted in a February 1946 rating decision.  A 50 
percent evaluation was assigned effective in January 1946.  
The evaluation was reduced to 10 percent in a May 1947 rating 
decision, effective in July 1947.  This was confirmed in an 
April 1948 rating decision.  In a September 1952 rating 
decision, the evaluation was evaluated as zero percent 
disabling, effective in June 1952.  Notice of these decisions 
was provided by letters in February 1948, May 1947, April 
1948, and October 1952.  The Veteran did not appeal the 
evaluations assigned, and the decisions became final.

The zero percent evaluation was confirmed in an April 1981 
rating decision, which the Veteran did appeal to the Board.  
In a February 1983 decision, the Board denied a compensable 
evaluation for anxiety neurosis.  

In April 2006, the Veteran filed a claim for increase for his 
service-connected neurosis.  This is the next document filed 
by the Veteran or his representative that could be 
interpreted as a claim for increase.  The RO received this 
document on May 5, 2006.

The claim for increased evaluation for PTSD (previously rated 
as anxiety neurosis) was ultimately granted to 50 percent by 
the RO, effective May 5, 2006.  The effective date assigned 
was, in fact, the date the claim for increased evaluation was 
received.  By this decision, the evaluation has been 
increased to 70 percent.

There are no other documents present in the claims file after 
the last final decision in February 1983 and prior to May 
2006 that could be interpreted as a claim for increase, 
formal or informal.

As to the possibility of an informal claim for increased 
evaluation presented by VA examination, VA treatment records, 
or private medical health care providers, there are no VA 
treatment records present in the claims file, and the Veteran 
has not averred that he was hospitalized by VA for his PTSD.  
The Veteran reported no private treatment in a DRO hearing 
conference in May 2008.  However, even if private treatment 
records were received documenting treatment prior to May 
2006, they could not be accepted as a claim any earlier than 
the date they would be received.  See 38 C.F.R.  § 
3.157(b)(2),(3).

The record thus presents no evidence of an unadjudicated 
claim, an informal claim, or intent to file a claim for an 
increase in PTSD prior to May 5, 2006.

There was no other medical evidence of record at the time the 
Veteran's claim was received in May 2006 upon which a finding 
may be based that his PTSD had increased in severity at any 
time in the year prior to May 2006.  See 38 U.S.C.A.  § 
5110(b)(2); 38 C.F.R.  § 3.400(o)(1),(2).

The preponderance of the evidence is against the assignment 
of an effective date earlier than May 5, 2006; there is no 
doubt to be resolved; and an effective date earlier than May 
5, 2006 is not warranted.


ORDER

New and material evidence having been received, the 
previously denied claim for service connection for bilateral 
hearing loss is reopened.

Service connection for bilateral hearing loss is granted.

An evaluation of 70 percent, and no greater, is granted for 
PTSD from the date of increase, May 5, 2006.

An effective date earlier than May 5, 2006 for the grant of 
70 percent for PTSD is denied.





____________________________________________
SARAMAE KREITLOW
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


